Smith, Judge.
The evidence in the present case was sufficient to make a jury issue as to whether the doctor, who treated and advised the complainant in the emergency room of the hospital to her alleged injury, was an employee or agent of the hospital (Executive Committee of the Baptist *526Convention v. Ferguson, 95 Ga. App. 393 (4) (98 SE2d 50); s.c. 213 Ga. 441, 444 (99 SE2d 150)), and the trial court erred in excluding conversations between the complainant and the doctor, and between complainant’s son and the doctor relating to complainant’s condition.
Argued January 18, 1977
Decided February 1, 1977
Rehearing denied March 9, 1977
E. Graydon Shuford, for appellant.
Hunter S. Allen, Jr., Thomas Marvin Smith, Jr., Robert G. Tanner, for appellee.

Judgment reversed.


Bell, C. J., and McMurray, J., concur.